Case 1:19-cr-00724-JGK Document 98 Filed 06/15/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

- against - 19 Cr. 724 (JGK)

JIMMIE GILMORE, ORDER

 

Defendant.

 

JOHN G. KOELTL, District Judge:

Any additional motions in limine, requests to charge, or
voir dire are due July 26, 2021. Responses and replies due
August 2, 2021.

Any additional jury qualification motions are due September
10, 2021. Responses are due September 17, 2021. Replies are
due September 22, 2021.

The parties are directed to appear for another conference
on October 8, 2021 at 16:30 a.m.

SO ORDERED.
Dated: New York, New York
June 14, 2021 “AD, Chole ;

Iéhn e Koeit1
United States District Judge

 

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#
DATE FILED: 9/5/2021)

 

 

 

 

 
